DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' RCE filed on 01/19/2021.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (20150381035) in view of Zhang et al. (20120051097)
Regarding claim 1. Torres teaches a method [method by circuit in fig 2] comprising: monitoring a voltage [Vin] of a main power supply [function of 149]; 
when the voltage of the main power supply falls below a predetermined threshold [¶31], disabling a first point [120’ buck converter excluding Cout] of load converter that is being powered by the main power supply;   
after disabling the first point of load converter, boosting [¶26, CP stage 110’ is boosting Vout] a voltage of an output capacitor [Cout] of the first point of load converter to obtain a boosted voltage [function of 110’], the output capacitor of the [i.e. output side of 120’] of the first point of load converter; 
However, does not explicitly mention a method comprising: supplying the boosted voltage to an input of a second point of load converter.
Zhang teaches a method comprising: supplying the boosted voltage to an input of a second point of load converter [fig 2 shows second point load converter, i.e. node A, receiving a boosted voltage level].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Torres power converter to a similar configuration as Zhang’s power converter in order to create a regulated power converter to greatly increase the efficiency and decrease the cost of such power converters, but to also have a desired voltage level that drive circuit towards design requirements [¶7].

Regarding claim 6. Torres as modified teaches the method of claim 1, further comprising enabling a voltage boost device [device 110’] to generate the boosted voltage upon receipt of a control signal [Torres input to 112] that is also used to disable the first point of load converter.  

[Torres D2].  
  
Regarding claim 8. Torres as modified teaches the method of claim 6, further comprising feeding the voltage of the output capacitor of the first point of load converter to the voltage boost device, via a switch [i.e. via D2 Torres].  
 
Regarding claim 9. Torres teaches the method of claim 8, further comprising controlling an operation of the switch with the control signal that is also used to disable the first point of load converter [input to 112 indirectly controls bias state of D2].  
	
Regarding claim 10. Torres as modified teaches the method of claim 1, wherein the boosted voltage has a voltage value consistent with a voltage rail value [rail supplying voltage Vout Torres] supplied to the second point of load converter [i.e. secondary voltage regulator relied from Zhang].


Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. in view of Zhang et al. and further in view of Zoller et al. (8247924)
Regarding claim 2. Torres as modified teaches the method of claim 1.
However, Torres does not explicitly mention a circuit further comprising combining the boosted voltage with a voltage provided by a holdup capacitor.
Zoller teaches a circuit further comprising combining the boosted voltage with a voltage provided by a holdup capacitor [Zoller, 26].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Torres power converter to couple to the supply source the bus capacitor of Zoller’s power converter in order to improve the system power factor, improve the system voltage profile and reduces losses due to the compensation of the reactive component of power flow.

Regarding claim 3. Torres as modified teaches the method of claim 2, further comprising charging the holdup capacitor from the main power supply while the main power supply is above the predetermined threshold [Zoller’s hold up capacitor connected to input thus, constantly charge].  


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. in view of Zhang et al. and further in view of Chuang (7734432)

However, Torres as modified does not explicitly mention a circuit further comprising disconnecting the output capacitor of the first point of load converter from a load that the first point of load converter powers. 
Chuang teaches a circuit [fig 4] further comprising disconnecting [i.e. function of 417] the output capacitor [i.e. 405] of the first point of load converter [i.e. converter including 405] from a load [421] that the first point of load converter powers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Torres modified power converter to a similar configuration as Chuang power converter in order to disconnect complete power between the output capacitor and a load. 



Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Claims 11-20 are allowed.


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 




/BRYAN R PEREZ/Examiner, Art Unit 2839